Citation Nr: 0921220	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  09-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anxiety disorder 
(claimed as posttraumatic stress disorder (PTSD)).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
defective vision, exotropia, and amblyopia exanopsia (claimed 
as a right eye condition).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1950 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the Veteran responded to the statement 
of the case (SOC), which addressed both issues listed on the 
title page, with a substantive appeal wherein he checked the 
box that he was appealing all issues referenced in the SOC.  
However, below that he wrote in service connection for an 
anxiety disorder and only addressed that issue in his 
argument.  Although it is unclear from that document whether 
the Veteran intended to appeal the right eye issue, the 
accredited representative submitted written argument 
concerning that issue within 60 days of the SOC.  As that 
document can be considered a substantive appeal as to the 
right eye issue, the issue is before the Board on appeal.
 
The issue of entitlement to service connection for anxiety 
disorder (claimed as posttraumatic stress disorder) is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A January 1953 rating decision that denied service 
connection for defective vision, exotropia, and amblyopia 
exanopsia (claimed as a right eye condition) was not 
appealed.

2.  Evidence compiled since the January 1953 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 1953 rating decision denying service 
connection for defective vision, exotropia, and amblyopia 
exanopsia (claimed as a right eye condition) is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for defective 
vision, exotropia, and amblyopia exanopsia (claimed as a 
right eye condition) has not been received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in January 1953 the RO denied 
service connection for defective vision, exotropia, and 
amblyopia exanopsia on the basis that these are 
constitutional or developmental abnormalities that are not 
disabilities for which service connection could be granted.  
A notice of disagreement was not filed, and the decision 
became final.  38 C.F.R. § 3.104.  Even so, applicable law 
provides that a claim which is the subject of a prior final 
decision may be reopened upon presentation of new and 
material evidence.  See 38 C.F.R. § 3.156.

In March 2008 the Veteran requested his previously denied 
claim for service connection for a right eye condition be 
reopened.  In a rating decision dated in September 2008 the 
RO issued a decision denying service connection for defective 
vision, exotropia, and amblyopia exanopsia on the grounds 
that the evidence submitted was not new and material.  The 
Veteran has appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for defective vision, exotropia, and amblyopia 
exanopsia is based on the same factual basis as the time the 
case was last decided on the merits, new and material 
evidence is necessary to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the January 1953 rating 
decision included the Veteran's service treatment records 
(STRs) and an eye examination dated in November 1952 which 
diagnosed the Veteran with right esotropia, amblyopia 
exanopsia of the right eye, and defective vision of the right 
eye.  The Veteran reported that he had a vision defect his 
entire life.  A December 1951 medical record includes an 
opinion that the right eye visual defect was due to infantile 
suppression and existed prior to service.  Also included was 
a special neuropsychiatric examination dated in November 1952 
during which the Veteran stated that he had chronic eye 
trouble since birth.  

Evidence compiled since the January 1953 rating decision 
includes stressor statements from the Veteran dated in May 
2008 and August 2008 which stated that he was involved in an 
explosion that caused eye damage.  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993); See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Chavarria 
v. Brown, 5 Vet. App. 468 (1993).  While the evidence of 
record now documents that there was an accidental explosion 
on his ship, no competent medical evidence has been submitted 
which indicates that the explosion resulted in superimposed 
injury to the right eye in service.  In that regard, the 
Board notes that the service treatment records noted 
defective vision in August 1950, prior to the explosion in 
May 1951, and there were no references to an eye injury in 
the service treatment records.   

Since the new evidence does not show that there was a 
superimposed injury in service, that the right eye condition 
was hereditary but first manifested in service,  or that a 
pre-existing right eye disease was aggravated beyond the 
natural progression in service, it is not material and does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.  New and material evidence having not been 
found, the Veteran's request to reopen his claim must be 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a letter dated in May 2008 the Veteran was advised of the 
information and evidence necessary to reopen his claim for 
service connection for a right eye condition, and of the 
evidence needed to substantiate the underlying claim for 
service connection.  He was also advised of the evidence that 
VA would seek to provide; and of the information and evidence 
that he was expected to provide.  He was also informed him of 
how VA establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that 
the Veteran has been provided adequate notice in accordance 
with 38 U.S.C.A §§ 5103, 5103A with regard to his claims for 
service connection.

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and associated with the claims file.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for defective vision, exotropia, 
and amblyopia exanopsia (claimed as a right eye condition) 
and, therefore, the appeal is denied.  


REMAND

The Veteran seeks service connection for anxiety disorder, 
which he claimed resulted from a head injury incurred during 
military service.

During a special neuropsychiatric examination dated in 
November 1952 the Veteran reported that his heart beats 
irregularly and rapidly from time to time in the form of 
attacks.  He stated that he had these attacks a couple of 
times a day and that they last for an hour or two.  
Examination revealed no serious neuropsychiatric 
implications.  The final diagnosis was "no neuropsychiatric 
disease present."  A physical examination resulted in a 
diagnosis of history of paroxysmal tachycardia, not found on 
examination.  

VA medical records include an October 1999 diagnosis of 
bipolar affective disorder by self report.  In a March 2000 
mental health consultation the Veteran reported frequent 
nightmares and flashbacks since police raided and ransacked 
his home.  He stated that he would have memories from his 
days in the Korean War.  Diagnosis was PTSD with psychosis 
and possible bipolar disorder, and depression diagnosed 
several months ago.  In April 2008 the Veteran was diagnosed 
with bipolar disorder secondary to a medical condition 
(closed head injuries) and dysthymia.  

In June 2008 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported that a police raid on his house triggered 
traumatic memories.  He also reported that he had recurrences 
of memories from his days in the Korean War when his ship was 
struck.  He reported that he was painting the shaft alley in 
the forward engine room.  He was exiting the area when there 
was a tremendous explosion and he got slammed against the 
bulkhead and was semi-conscious.  He later lost 
consciousness.  PTSD symptoms included recurrent and 
intrusive distressing recollections including images, 
thoughts, or perceptions.  He reported distressing dreams of 
the event monthly.  He also reported difficulty concentrating 
and hypervigilance.  Diagnosis was anxiety disorder not 
otherwise specified.  The examiner stated that the Veteran 
did not meet DSM-IV diagnostic criteria for PTSD and stated 
that the Veteran's anxiety disorder caused the Veteran's 
decline in functioning and quality of life.  The examiner 
opined that the Veteran's anxiety disorder is less likely as 
not caused by or a result of military service.  No rationale 
was provided for this opinion.  However, a medical opinion 
that contains only data and conclusions is not entitled to 
any probative value; there must be factually accurate, fully 
articulated, sound reasons for the conclusion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Case law provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Accordingly, the Veteran should be provided another C&P 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran 
that are dated from August 4, 2008 to the present.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Sacramento and Tampa VAMCs dating from 
August 4, 2008 to the present.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.  

2.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for PTSD, to 
include any other acquired psychiatric 
condition.  With regard to evaluation 
for PTSD, the RO is to inform the 
examiner that only the stressor(s) 
which have been verified may be used as 
a basis for a diagnosis of PTSD.  The 
examiner should specify whether it is 
at least as likely as not that there is 
a link between current PTSD and one or 
more of the corroborated in-service 
stressors.  

If any other psychiatric condition is 
diagnosed, the examination should opine 
as to whether it is at least as likely 
as not (a probability of 50 percent or 
greater) that a current psychiatric 
disability, other than PTSD, is related 
to service.  In that regard, the 
examiner's attention is directed to the 
neuropsychiatric examination dated in 
November 1952 and VA medical records 
indicating that the Veteran has bipolar 
disorder that is secondary to a medical 
condition (closed head injury).  A 
complete rationale for the examiner's 
opinion must be provided.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that 
the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  If 
the Veteran does not report or is 
unable to attend the examination, the 
examination report should be returned 
to the original examiner, or a 
similarly qualified practitioner if 
that examiner is unavailable, for an 
addendum that addresses the above 
questions.  

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issues 
on appeal.  If the benefits sought 
remain denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


